Citation Nr: 0837480	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO. 07-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a left hand 
disability.

2. Entitlement to service connection for a bilateral knee 
disability.

3. Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from January 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified at a RO hearing in August 2007 and at a 
Board hearing at the RO in August 2008. At the Board hearing, 
the veteran submitted additional evidence along with a signed 
waiver of RO review of the additional evidence. In August 
2007, the veteran appealed the disability rating assigned to 
his service-connected right hand disability, but in November 
2007, the veteran corresponded with VA and stated that he 
wished to withdraw his appeal with respect to the service-
connected right hand disability. Therefore, this issue is not 
considered to be in appellate status.


FINDINGS OF FACT

1. A left hand disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a left hand disability otherwise related to the 
veteran's active duty service.

2. A bilateral knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a bilateral knee disability otherwise related to the 
veteran's active duty service.

3. Bilateral hearing loss preexisted the veteran's period of 
active duty service and did not increase in severity during 
such service.


CONCLUSIONS OF LAW

1. A left hand disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. A bilateral knee disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service. 38 U.S.C.A. §§ 1111, 
1131, 1153, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application. The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a December 2006 letter, the RO provided timely notice to 
the veteran regarding what information and evidence is needed 
to substantiate service connection, increased rating, and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, 
private medical records, and multiple VA examination reports. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).



Left Hand and Bilateral Knees

The veteran testified that he injured his left hand in 
service while helping drive a stake in a tent. He also 
testified that as part of his fitness regimen for being a 
boxer in service, he regularly ran, jumped rope, and climbed 
stairs and that the cumulative effect of this exercise 
damaged his knees.

The veteran's service medical records are silent as to 
complaints or treatment for left hand or knee injuries or 
disease. The veteran's July 1979 report of examination upon 
release from active duty shows that his upper and lower 
extremities were found to be within normal limits on clinical 
evaluation.

An October 2007 VA examination report shows that the examiner 
reviewed the veteran's claims file, including his service 
medical records, and noted that the service medical records 
were silent as to the injury described by the veteran with 
respect to his left hand and also were silent as to any 
problems with his knees. The examiner opined that he could 
not provide an opinion as to the etiology of the veteran's 
current left hand and knee problems without resorting to mere 
speculation. There are no contrary medical opinions of 
record.

The Board has considered the veteran's statements regarding 
his belief as to the etiology of his current left hand and 
bilateral knees disabilities; however, questions of diagnosis 
and etiology are within the province of trained medical 
professionals. Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994). As the veteran is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is competent to render a probative opinion on a 
medical matter. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds the preponderance of the evidence is against 
a finding that the veteran's current knee and left hand 
complaints and disabilities are etiologically related to his 
active duty service period. It follows that entitlement to 
service connection for a left hand disability and a bilateral 
knee disability is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hearing Loss

The veteran alleges that he was around heavy artillery during 
active duty service and that this noise exposure caused his 
current hearing loss; however, as noted above, the veteran is 
not qualified to provide an opinion as to the etiology of his 
current hearing loss disability. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

To this end, there is only one competent medical opinion of 
record which addresses the etiology of the veteran's current 
hearing loss. The April 2007 VA examination report notes that 
the veteran's entrance audiogram showed a moderately-severe 
to severe hearing loss from 4-6 KHz in the right ear and a 
moderate to severe hearing loss from 4-6 KHz in the left ear. 
The examination report also notes that the separation 
audiogram showed a severe hearing loss in the right ear from 
4-6 KHz and a moderate to severe hearing loss from 4-6 KHz in 
the left ear.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Moreover, temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability. See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111. Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service, and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service. The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong (clear and 
unmistakable evidence that the disorder was not aggravated by 
service) of this rebuttal standard attaches. VAOPGCPREC 3-
2003.

As the veteran's entrance examination report shows hearing 
loss upon entry into service, the presumption of soundness 
does not attach in this case. The Board must now determine 
whether the veteran's pre-existing hearing loss was 
aggravated during active duty service.

The April 2007 VA examination report shows that it was the 
examiner's opinion that since the veteran had a high 
frequency hearing loss bilaterally at entrance and at 
separation and since there was no significant shift in 
hearing sensitivity over service, there was no aggravation of 
hearing loss in either ear due to military service. There are 
no contrary medical opinions of record.

As the only competent medical opinion of record weighs 
against the veteran's claim, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and entitlement to service connection for bilateral hearing 
loss is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a left hand disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


